Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (USPAT 8,878,635 B2).

	In regards to claims 1 and 11, Miyamoto et al. teaches in annotated figure 6 below a waveguide comprising the following:
An input end (Annotated End A) configured to receive an input wave from an outside; 
A filtering portion (18) configured to change a frequency range of the input wave;  
A5n output end (Annotated End B) configured to output an output wave of which a frequency range is changed from the frequency range of the input wave; and 
Based on related Figure 7, an inner wall controller (21) configured to control a size of an inner wall (19) (i.e. changing the diameter of the waveguide) of the filtering portion such that the frequency range of the input wave changes to the frequency range of the output wave based on a desired/target frequency.
In regards to claims 7 and 8, Miyamoto et al. teaches in Column 5, lines 50-60, that the inner wall controller is configured to decrease/increase the size of the inner wall of the filtering portion based on a difference between the frequency range of the output wave and the frequency range of the input wave in the case of increasing/decreasing the cutoff frequency of the output wave compared to that of the input wave.

    PNG
    media_image1.png
    495
    735
    media_image1.png
    Greyscale

Allowable Subject Matter

Claims 2-6, 9, 10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As discussed above, the closets prior art reference is Miyamoto et al. However Miyamoto et al. does not teach: in regards to claims 2 and 12, wherein the inner wall of the filtering portion composed of a material of which the size can be tailored in response to external pressure; in regards to claim 3, a pump configured to apply to an inner wall control material between an outer wall of the filter portion and the inner wall of the filtering portion; in regards to claim 5, a heating device configured to heat an inner wall control material positioned between an outer wall of the filtering portion and the inner wall of the filter portion; and in regards to claim 9, wherein the filter comprises a plurality of filters and the inner wall control is configured to differently control a size of an inner wall of each of the plurality of filters. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 3, 5, 9 or 12, claims 4, 6, 10 and 13-16 have also been determined to be novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rawnick et al. (US2005/0024167 A1) teaches in Figures 3A and 3B a waveguide in which an effective width of the waveguide can be changed using a conductive fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843